Order, Family Court, New York County (Lori S. Sattler, J.) entered on or about September 8, 2011, which, after a fact-finding hearing in a proceeding brought pursuant to article 8 of the Family Court Act, granted the petition for an order of protection, unanimously affirmed, without costs.
Petitioner established by a fair preponderance of the evidence that respondent committed acts warranting an order of protection in her favor (see Family Ct Act §§ 832, 834). Family Court found that respondent “smacked [petitioner] across her chest,” as alleged in the petition. It also found that an additional *548incident occurred, supporting a finding of harassment in the second degree (Penal Law § 240.26; People v Wood, 59 NY2d 811 [1983]). Family Court also expressly found that petitioner’s testimony was credible and respondent’s testimony was not credible. No basis exists to disturb Family Court’s findings of credibility (Matter of Norma B. v Sven H., 74 AD3d 464 [1st Dept 2010]). Concur — Gonzalez, EJ., Saxe, Catterson, Acosta and Gische, JJ.